UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-32501 CYTORI THERAPEUTICS, INC. (Exact name of Registrant as Specified in Its Charter) DELAWARE 33-0827593 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3020 CALLAN ROAD, SAN DIEGO, CALIFORNIA 92121 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (858) 458-0900 Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 (“the Exchange Act”) during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ýNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated FileroAccelerated FileroNon-Accelerated Filerý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoý As of October 31, 2007, there were 24,039,259 shares of the registrant’s common stock outstanding. CYTORI THERAPEUTICS, INC. INDEX Page PART I FINANCIAL INFORMATION Item 1. Financial Statements Report of Independent Registered Public Accounting Firm 3 Consolidated Condensed Balance Sheets as of September 30, 2007 and December 31, 2006 (unaudited) 4 Consolidated Condensed Statements of Operations and Comprehensive Loss for the three and nine months ended September 30, 2007 and 2006 (unaudited) 5 Consolidated Condensed Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 (unaudited) 6 Notes to Consolidated Condensed Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 37 Item 4. Controls and Procedures 37 PART II OTHER INFORMATION Item 1. Legal Proceedings 37 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults Upon Senior Securities 43 Item 4. Submission of Matters to a Vote of Security Holders 43 Item 5. Other Information 44 Item 6. Exhibits 45 PART I.FINANCIAL INFORMATION Item 1.Financial Statements Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders Cytori Therapeutics, Inc.: We have reviewed the accompanying consolidated condensed balance sheet of Cytori Therapeutics, Inc. and subsidiaries (the Company) as of September 30, 2007, the related consolidated condensed statements of operations and comprehensive loss for the three-month and nine-month periods ended September 30, 2007 and 2006, and the consolidated condensed statements of cash flows for the nine-month periods ended September 30, 2007 and 2006.These consolidated condensed financial statements are the responsibility of the Company’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to the consolidated condensed financial statements referred to above for them to be in conformity with U.S. generally accepted accounting principles. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of Cytori Therapeutics, Inc. and subsidiaries as of December 31, 2006, and the related consolidated statements of operations and comprehensive loss, stockholders’ deficit, and cash flows for the year then ended (not presented herein); and in our report dated March 29, 2007, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying consolidated condensed balance sheet as of December 31, 2006, is fairly stated in all material respects, in relation to the consolidated balance sheet from which it has been derived. /s/ KPMG LLP San Diego, California November 9, 2007 3 CYTORI THERAPEUTICS, INC. CONSOLIDATED CONDENSED BALANCE SHEETS (UNAUDITED) As of September 30, 2007 As of December 31, 2006 Assets Current assets: Cash and cash equivalents $ 17,939,000 $ 8,902,000 Short-term investments, available-for-sale 994,000 3,976,000 Accounts receivable, net of allowance for doubtful accounts of $1,000 and $2,000 in 2007 and 2006, respectively 31,000 225,000 Inventories, net — 164,000 Other current assets 788,000 711,000 Total current assets 19,752,000 13,978,000 Property and equipment held for sale, net — 457,000 Property and equipment, net 3,639,000 4,242,000 Investment in joint venture 77,000 76,000 Other assets 425,000 428,000 Intangibles, net 1,134,000 1,300,000 Goodwill 3,922,000 4,387,000 Total assets $ 28,949,000 $ 24,868,000 Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable and accrued expenses $ 4,901,000 $ 5,587,000 Current portion of long-term obligations 692,000 999,000 Total current liabilities 5,593,000 6,586,000 Deferred revenues, related party 18,748,000 23,906,000 Deferred revenues 2,379,000 2,389,000 Option liability 1,000,000 900,000 Long-term deferred rent 547,000 741,000 Long-term obligations, less current portion 444,000 1,159,000 Total liabilities 28,711,000 35,681,000 Commitments and contingencies — — Stockholders’ equity (deficit): Preferred stock, $0.001 par value; 5,000,000 shares authorized; no shares issued and outstanding in 2007 and 2006 — — Common stock, $0.001 par value; 95,000,000 shares authorized; 25,801,091 and 21,612,243 shares issued and 23,928,257 and 18,739,409 shares outstanding in 2007 and 2006, respectively 26,000 22,000 Additional paid-in capital 128,458,000 103,053,000 Accumulated deficit (121,452,000 ) (103,460,000 ) Treasury stock, at cost (6,794,000 ) (10,414,000 ) Accumulated other comprehensive income — 1,000 Amount due from exercises of stock options — (15,000 ) Total stockholders’ equity (deficit) 238,000 (10,813,000 ) Total liabilities and stockholders’ equity (deficit) $ 28,949,000 $ 24,868,000 SEE NOTES TO UNAUDITED CONSOLIDATED CONDENSED FINANCIAL STATEMENTS 4 CYTORI THERAPEUTICS, INC. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) For the Three Months Ended September 30, For the Nine Months Ended September 30, 2007 2006 2007 2006 Product revenues $ — $ 133,000 $ 792,000 $ 1,087,000 Cost of product revenues — 383,000 422,000 1,341,000 Gross profit (loss) — (250,000 ) 370,000 (254,000 ) Development revenues: Development, related party 3,362,000 — 5,158,000 683,000 Development — 1,000 10,000 149,000 Research grant and other 11,000 350,000 65,000 413,000 3,373,000 351,000 5,233,000 1,245,000 Operating expenses: Research and development 5,193,000 5,552,000 14,583,000 16,749,000 Sales and marketing 613,000 610,000 1,678,000 1,584,000 General and administrative 3,177,000 3,181,000 9,777,000 10,005,000 Change in fair value of option liabilities — (374,000 ) 100,000 (3,514,000 ) Total operating expenses 8,983,000 8,969,000 26,138,000 24,824,000 Operating loss (5,610,000 ) (8,868,000 ) (20,535,000 ) (23,833,000 ) Other income (expense): Gain on sale of assets — — 1,858,000 — Interest income 302,000 158,000 849,000 537,000 Interest expense (33,000 ) (47,000 ) (128,000 ) (158,000 ) Other expense, net 18,000 (7,000 ) (37,000 ) (13,000 ) Equity gain (loss) from investment in joint venture (5,000 ) (3,000 ) 1,000 (68,000 ) Total other income 282,000 101,000 2,543,000 298,000 Net loss (5,328,000 ) (8,767,000 ) (17,992,000 ) (23,535,000 ) Other comprehensive gain (loss) – unrealized holding gain (loss) — 6,000 (1,000 ) (18,000 ) Comprehensive loss $ (5,328,000 ) $ (8,761,000 ) $ (17,993,000 ) $ (23,553,000 ) Basic and diluted net loss per common share $ (0.22 ) $ (0.53 ) $ (0.80 ) $ (1.48 ) Basic and diluted weighted average common shares 23,903,082 16,641,423 22,502,133 15,891,674 SEE NOTES TO UNAUDITED CONSOLIDATED CONDENSED FINANCIAL STATEMENTS 5 CYTORI THERAPEUTICS, INC. CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Months Ended September 30, 2007 2006 Cash flows from operating activities: Net loss $ (17,992,000 ) $ (23,535,000 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 1,227,000 1,605,000 Inventory provision 70,000 70,000 Reversal of warranty provision (54,000 ) — Increase (reduction) in allowance for doubtful accounts 1,000 (5,000 ) Change in fair value of option liabilities 100,000 (3,514,000 ) Stock-based compensation expense 1,762,000 2,652,000 Gain on sale of assets (1,858,000 ) — Equity (gain) loss from investment in joint venture (1,000 ) 68,000 Non-cash charge related to stock issued for license amendment, related party — 487,000 Increases (decreases) in cash caused by changes in operating assets and liabilities: Accounts receivable 193,000 718,000 Inventories — (22,000 ) Other current assets (94,000 ) (160,000 ) Other assets 3,000 5,000 Accounts payable and accrued expenses (632,000 ) (966,000 ) Deferred revenues, related party (5,158,000 ) 11,817,000 Deferred revenues (10,000 ) (149,000 ) Long-term deferred rent (194,000 ) 258,000 Net cash used in operating activities (22,637,000 ) (10,671,000 ) Cash flows from investing activities: Proceeds from sale and maturity of short-term investments 25,479,000 53,264,000 Purchases of short-term investments (22,498,000 ) (50,278,000 ) Proceeds from sale of assets 3,175,000 — Costs from sale of assets (305,000 ) — Purchases of property and equipment (437,000 ) (3,014,000 ) Investment in joint venture — (150,000 ) Net cash provided by (used in) investing activities 5,414,000 (178,000 ) Cash flows from financing activities: Principal payments on long-term obligations (1,022,000 ) (714,000 ) Proceeds from exercise of employee stock options and warrants 1,381,000 819,000 Proceeds from sale of common stock and warrants 21,500,000 16,352,000 Costs from sale of common stock (1,599,000 ) — Proceeds from sale of treasury stock 6,000,000 — Net cash provided by financing activities 26,260,000 16,457,000 Net increase in cash and cash equivalents 9,037,000 5,608,000 Cash and cash equivalents at beginning of period 8,902,000 8,007,000 Cash and cash equivalents at end of period $ 17,939,000 $ 13,615,000 Supplemental disclosure of cash flows information: Cash paid during period for: Interest $ 131,000 $ 160,000 Taxes 2,000 1,000 SEE NOTES TO UNAUDITED CONSOLIDATED CONDENSED FINANCIAL STATEMENTS 6 CYTORI
